Citation Nr: 1732024	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-21 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to May 3, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran had active service from February 1964 to March 1970.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Neward, New Jersey.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from May 3, 2004.  The Veteran appealed the effective date.  

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript is of record.  

The Board remanded the case for the issuance of a statement of the case in July 2012.  The Board remanded the case again for further development in July 2014.  That development was completed, and the case has since been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for PTSD on May 3, 2004.

2.  VA did not receive any formal or informal claim for service connection for PTSD from the Veteran or his representative prior to May 3, 2004.



CONCLUSION OF LAW

The criteria for an effective date earlier than May 3, 2004, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose. 38 C.F.R. § 3.400(b)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157. See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen. 38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence of record shows that, on May 3, 2004, the Veteran filed a claim for service connection for PTSD.  In a May 2006 rating decision, the RO granted service connection and assigned an effective date of May 3, 2014, which was the date the Veteran's application was received by the RO.  The Veteran then filed a timely appeal for an earlier effective date.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that May 3, 2004, is the proper date for the grant of service connection for this disability.

The earliest claim of record for entitlement to service connection for PTSD was received by the RO on May 4, 2003.  The evidence of record contains no prior application or communication from the Veteran or his representative indicating an intent to file a claim for such benefits at any time prior to May 2003.  The Veteran's communication of a claim must always be in writing. See e.g. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran has asserted that he was hospitalized at the VA Medical Center in Washington, DC, in 1975, 1977, and 1979.  He has contended that he filed a claim for service connection for PTSD during at least one of these periods of hospitalization. See November 2013 hearing transcript, p. 3.  VA Forms 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicate Action) dated in January 1975, September 1977, and December 1979 appear to show that the Veteran was admitted for VA hospitalization during those times.  The RO requested records from the VA Medical Center in Washington, DC, relevant to those periods on multiple occasions.  The record contains no less than eight requests and numerous emails to the VA Medical Center in Washington, DC for these records.  In addition, in a January 2017 email, the National Capital Region Benefits Office (NCRBO), formerly the Washington, DC, RO, noted that all of its files were sent to the Records Management Center.  In January 12, 2017, correspondence, the AOJ informed the Veteran that it had determined that the Washington, DC, VA Medical Center did not have the requested records.  The AOJ listed 17 dates pertaining to specific requests for those records.  The AOJ further indicated that all efforts to obtain the records were exhausted and, based on those facts, it had determined that further attempts to obtain the records would be unsuccessful.

On review of the record, the Board notes that the VA Forms 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicate Action) dated in January 1975, September 1977, and December 1979 indicate that the Veteran had no service-connected disabilities.  The January 1975 VA Form 10-7131 also specified that the Veteran had made no claims for compensation or pension.  Notably, the Veteran filed claims for service connection for a bilateral ankle disorder, gonorrhea, and a skin disorder in January 1980.  On the application form, the Veteran indicated that he had previously filed claims for VA hospitalization or medical care and dental or outpatient treatment; however, he did not indicate that he had previously filed a claim for disability compensation or pension.

The Board finds that the Veteran's January 1980 application, in which he did not indicate that he had previously filed a claim for disability compensation or pension, is more probative than statements made in furtherance of his appeal for an earlier effective date. See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant). 

Moreover, there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no basis to rebut the presumption of regularity other than the appellant's statement that an earlier claim for service connection was filed.

Based on the foregoing, the Board concludes that a formal or informal claim for service connection for PTSD was not received prior to the claim submitted on May 4, 2003.  Accordingly, an earlier effective date is not warranted.


ORDER

Entitlement to an effective date earlier than May 3, 2004, for the grant of service connection for PTSD is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


